In an action to recover damages for personal injury, plaintiff Trachtman appeals from an order of the Supreme Court, Kings County, made August 10, 1964 upon reargument, which adhered to the court’s original decision and denied said plaintiff’s application for a general preference in trial pursuant to court rules. Order, insofar as it denies the plaintiff Traehtman’s motion for a preference, reversed, with $10 costs and disbursements payable by the respondents jointly; motion granted; *581and general preference in trial directed to be accorded to this action. In our opinion, under all the facts and circumstances disclosed, it was an improvident exercise of discretion to deny the preference. Beldoek, P. J., Ughetta, Christ, Brennan and Benjamin, JJ., concur.